Citation Nr: 0215981	
Decision Date: 11/07/02    Archive Date: 11/14/02

DOCKET NO.  96-24 081	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1. Propriety of reduction of the evaluation of arthritis of 
the elbows and hands from 20 percent to noncompensable.

2.  Entitlement to an evaluation in excess of 20 percent for 
arthritis of the elbows and hands.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

James A. Frost, Counsel


INTRODUCTION

The veteran served on active duty from April 1969 to February 
1973 and from September 1976 to March 1980 and from May 1980 
to November 1984.  

This appeal to the Board of Veterans' Appeals (Board) arises 
from rating decisions in August 1995 and December 1999 by the 
Detroit, Michigan, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  

In February 1998 and July 2000, the Board remanded this case 
to the RO for further development of the evidence.  The case 
was most recently returned to the Board in October 2002.


FINDINGS OF FACT

1.  A rating decision in December 1999 granted entitlement to 
service connection for a psychiatric disability and assigned 
an evaluation of 50 percent effective October 1, 1998.

2.  The rating decision in December 1999 also reduced the 
evaluation for arthritis of the elbows and hands from 20 
percent to noncompensable effective January 1, 2000.

3.  The rating decision in December 1999 resulted in a 
combined disability rating of 60 percent from October 1, 
1998, which was reduced to 50 percent effective January 1, 
2000, thereby reducing the veteran's disability compensation.

4.  Range of motion of the veteran's elbows and hands is 
normal, without deformity or swelling.

5.  The veteran has had pain on extended use of his left 
hand.


CONCLUSIONS OF LAW

1.  Reduction of the evaluation for arthritis of the elbows 
and hands from 20 percent to noncompensable undertaken by 
rating action in December 1999 was improper.  38 C.F.R. 
§ 3.105(e) (2001).

2.  An evaluation in excess of 20 percent for arthritis of 
the elbows and hands is not warranted.  38 U.S.C.A. §§ 1155, 
5107 (West 1991 & Supp. 2002); 38 C.F.R. §§ 4.40, 4.45, 4.59, 
4.71a, Diagnostic Codes 5003, 5206, 5207, 5215 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes that, on November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA) became law.  The VCAA 
applies to all pending claims for VA benefits and provides 
that VA shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate the claimant's 
claim for a benefit under a law administered by VA.  The VCAA 
also provides that VA shall notify the claimant of any 
information, and any medical or lay evidence not previously 
provided to VA, which is necessary to substantiate the claim 
and whether VA or the claimant is expected to obtain any such 
evidence.  See Quartuccio v. Principi, No. 01-997 (U.S. Vet. 
App. June 19, 2002).  In the instant case, the Board finds 
that VA has complied with the requirements of the statute.  
The veteran has not identified any evidence which may be 
pertinent to his claims which the RO has not obtained and 
considered.  The RO notified the veteran of the requirements 
in law to establish entitlement to the benefits which the 
veteran is seeking.  Specifically, in an October 2000 letter, 
the RO notified the veteran that he should identify all 
health care providers who had treated him for arthritis of 
the elbows and hands and, in the event that the RO was unable 
to obtain records of treatment by those providers, obtain and 
submit the treatment records himself.  The Board concludes 
that all reasonable efforts were made by VA to obtain 
evidence necessary to substantiate the veteran's claims and 
that the notice provisions of the VCAA have been complied 
with.  The Board finds that there will be no prejudice to the 
veteran if the Board decides his appeal at this time and the 
Board will, therefore, proceed to consider the veteran's 
claims on the merits.  See Veterans Claims Assistance Act of 
2000, 38 U.S.C.A. §§ 5103, 5103A (West Supp. 2001); 66 Fed. 
Reg. 45,620, 45,630 (Aug. 29, 2001) (to be codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)); see also 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

I. Rating Reduction

A regulation pertaining to reduction of disability ratings 
provides that, where the reduction in evaluation of a 
service-connected disability or employability status is 
considered warranted and the lower evaluation would result in 
a reduction or discontinuance of compensation payments 
currently being made, a rating proposing the reduction or 
discontinuance will be prepared setting forth all material 
facts and reasons.  The beneficiary will be notified at his 
or her latest address of record of the contemplated action 
and furnished detailed reasons therefor, and will be given 60 
days for the presentation of additional evidence to show that 
compensation payments should be continued at their present 
level.  If additional evidence is not received within that 
period, final rating action will be taken and the award will 
be reduced or discontinued effective the last day of the 
month in which a 60-day period from the date of notice to the 
beneficiary of the final rating action expires.  38 C.F.R. 
§ 3.105(e) (2001).

In the instant case, after receipt of a report of a VA hand, 
thumb, and fingers examination conducted in October 1998, the 
RO reduced the evaluation for arthritis of the elbows and 
hands from 20 percent to noncompensable (zero percent) 
effective January 1, 2000.  The veteran filed a timely notice 
of disagreement with the action taken by the RO, and his 
representative argued that the rating reduction was not in 
accordance with 38 C.F.R. § 3.105(e), in that the RO did not 
notify the veteran of a proposal to reduce the rating for 
arthritis of the elbows and hands and allow him an 
opportunity to present evidence why a rating reduction should 
not be made.  In a Supplemental Statement of the Case of 
August 2000, the RO stated it was not necessary to notify the 
veteran of a proposal to reduce the rating for arthritis of 
the elbows and hands because the reduction did not result in 
a reduction of the veteran' compensation benefits.  For the 
reasons stated below, the Board disagrees.

The rating decision of December 1999 took the following 
rating actions: service connection was granted for a 
psychiatric disability and an evaluation of 10 percent was 
assigned effective May 31, 1995, which evaluation was 
increased to 50 percent effective October 1, 1998; and the 
evaluation for arthritis of the elbows and hands was reduced 
from 20 percent to zero percent effective January 1, 2000.  
The rating decision of December 1999 assigned the following 
combined disability ratings: 30 percent from May 31, 1995; 60 
percent from October 1, 1998; and 50 percent from January 1, 
2000.  (Prior to the December 1999 rating decision, the 
veteran's combined disability rating was 20 percent from 
February 4, 1985.)  The applicable regulation provides, in 
pertinent part, that notice from VA to the veteran of a 
proposal to reduce a rating is required when the lower 
evaluation would result in a reduction or discontinuance of 
compensation payments currently being made.  See 38 C.F.R. 
§ 3.105(e) (2001).  The Board recognizes that, prior to the 
rating decision of December 1999, the veteran was in receipt 
of compensation at the 20 percent level and that, on and 
after January 1, 2000, he was awarded compensation at the 50 
percent level.  Nevertheless, the effect of the rating 
reduction which was undertaken by the RO in December 1999 (at 
the same time that the RO was increasing the rating for the 
veteran's psychiatric disability) was to reduce his 
compensation on January 1, 2000, from the 60 percent level to 
the 50 percent level.  Although reasonable minds may differ 
on the question whether the rating decision of December 1999 
reduced the compensation payments by VA to the veteran then 
being made, the Board is of the view that, under the 
circumstances when a rating decision increases the combined 
disability rating and then, at the same time, reduces the 
combined disability rating, the provisions of 38 C.F.R. 
§ 3.105(e) (2001) requiring notice of a proposal to reduce a 
disability rating apply.  The Board concludes that it was not 
proper, under 38 C.F.R. § 3.105(e) (2001) to reduce the 
evaluation for arthritis of the elbows and hands from 20 
percent to noncompensable without notifying the veteran of a 
proposal to reduce the rating and providing him an 
opportunity to present evidence and argument on the issue of 
whether the rating should be reduced.  Therefore, the 
evaluation of 20 percent for arthritis of the elbows and 
hands will be restored.

II. Rating in Excess of 20 Percent

Disability evaluations are determined by application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
Part 4.  Separate diagnostic codes identify the various 
disabilities and the criteria for specific ratings.

38 C.F.R. § 4.71a, Diagnostic Code 5003 provides that 
degenerative arthritis is rated on the basis of the 
limitation of motion under the appropriate diagnostic code 
for the specific joint or joints involved.  However, when the 
limitation of motion of the specific joint or joints involved 
is noncompensable under the appropriate diagnostic codes, an 
evaluation of 10 percent is applied for each major joint or 
group of minor joints affected by limitation of motion.  
These 10 percent evaluations are combined, not added, under 
Diagnostic Code 5003.

38 C.F.R. § 4.71a, Diagnostic Code 5215, pertaining to 
limitation of motion of a wrist, provides that an evaluation 
of 10 percent is warranted when palmar flexion is limited in 
line with the forearm or when dorsiflexion is less than 15 
degrees.

38 C.F.R. § 4.71a, Diagnostic Code 5206, pertaining to 
limitation of flexion of a forearm, provides that flexion 
limited to 110 degrees warrants a non-compensable evaluation; 
flexion limited to 100 degrees warrants an evaluation of 10 
percent; flexion limited to 90 degrees warrants an evaluation 
of 20 percent; and flexion limited to 70 degrees warrants an 
evaluation of 30 percent.

38 C.F.R. § 4.71a, Diagnostic Code 5207, pertaining to 
limitation of extension of a forearm, provides that extension 
limited to 45 degrees warrants an evaluation of 10 percent; 
extension limited to 60 degrees warrants an evaluation of 10 
percent; extension limited to 75 degrees warrants an 
evaluation of 20 percent; extension limited to 90 degrees 
warrants an evaluation of 30 percent for the major arm and 20 
percent for the minor arm; and extension limited to 100 
degrees warrants an evaluation of 40 percent for the major 
arm and 30 percent for the minor arm.

The Board notes that 38 C.F.R. § 4.71a, Diagnostic Codes 
5216-5227, pertaining to ankylosis of fingers, do not apply 
in this case, because there has been no showing that the 
veteran's arthritis of the hands has been manifested by 
ankylosis of fingers. 

The rating for an orthopedic disorder should reflect any 
functional limitation which is due to pain which is supported 
by adequate pathology and evidenced by the visible behavior 
of the claimant undertaking the motion.  Weakness is also as 
important as limitation of motion, and a part which becomes 
painful on use must be regarded as seriously disabled.  
38 C.F.R. § 4.40 (2001).  The factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Instability of station, disturbance of 
locomotion, and interference with sitting, standing, and 
weight bearing are related considerations.  38 C.F.R. § 4.45 
(2001).  It is the intention of the rating schedule to 
recognize actually painful, unstable, or malaligned joints, 
due to healed injury, as entitled to at least the minimal 
compensable rating for the joint.  38 C.F.R. § 4.59 (2001).

The United States Court of Appeals for Veterans Claims has 
held that a diagnostic code based on limitation of motion of 
a joint does not subsume 38 C.F.R. § 4.40 and that 38 C.F.R. 
§ 4.14, which prohibits rating the same disability under 
different diagnoses, does not forbid consideration of a 
higher rating based on a greater limitation of motion due to 
pain on use, including during flareups.  DeLuca v. Brown, 8 
Vet. App. 202, 206 (1995).

When there is a question as to which of 2 disability 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture presented more nearly 
approximates the criteria for that rating; otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7 (2001).

In the instant case, a rating decision in July 1985 granted 
entitlement to service connection for degenerative arthritis 
of the elbows and hands and assigned an evaluation of 20 
percent under Diagnostic Code 5003.

In May 1995, the veteran asserted a claim of entitlement to 
an evaluation in excess of 20 percent for arthritis of the 
elbows and hands.

VA X-rays of the elbows in July 1995 showed no significant 
bony or articular abnormalities.  VA  X-rays of the hands in 
July 1995 showed mild degenerative arthritis of the first 
carpal metacarpal, metacarpal phalangeal, and interphalangeal 
joints of the left hand and minimal involvement of the first 
carpal phalangeal joint of the right hand.

At a VA examination in July 1995, the veteran complained of 
intermittent pain on the "points" of his elbows.  He also 
complained of pain in both hands, left worse than right, and 
of numbness of the left hand in the morning and for most of 
the day.  He stated that his right hand hurt only if he did 
hard work.  An examination of the wrists was entirely normal.  
Tinel's maneuver was negative.  An electromyogram of the 
veteran's left forearm was scheduled, but he did not report 
for the diagnostic study.  The pertinent diagnoses were 
possible tendinitis of the elbows and osteoarthritis of the 
hands. 

At a hearing before the undersigned Member of the Board in 
June 1997, the veteran testified that: he had no pain in his 
elbows at the time of the hearing but that, if he worked 
hard, he would have pain; he could not open his hands all the 
way; he had less grip strength in his left hand than in his 
right hand; and that he was not taking any medication for 
arthritis of his elbows and hands.

VA X-rays of the elbows in October 1998 showed mild 
degenerative changes of the proximal ulna, bilaterally, and 
of the coronoid and olecranon processes.  VA X-rays of the 
hands in October 1998 showed evidence of early minor 
osteoarthritic changes involving predominantly the distal 
interphalangeal joints.

At a VA examination in October 1998, the veteran complained 
of pain in his left hand when he was working hard at his job, 
which involved opening and closing valves and operating 
machinery.  He complained of shaking and recurrent swelling 
of the left hand and of a problem with the left elbow.  He 
indicated that he did not have much of a problem with his 
right hand.  An examination of his elbows and hands revealed 
no objective pathology except for some tenderness at the 
epicondyle of the left elbow.  Range of motion of the right 
elbow was full.  Range of motion of the left elbow was 5 
degrees to 140 degrees of flexion.  There was no evidence of 
carpal tunnel syndrome on either side.  The diagnoses were: 
normal right and left hand; chronic tendinitis of left elbow; 
and normal right elbow.

VA X-rays of the elbows in November 2000 showed a mild degree 
of degenerative changes involving the both elbows with a 
small bony spur formation from the posterior olecranon and 
slight narrowing of joint spaces.  VA X-rays of the hands 
showed a mild degree of degenerative changes predominantly 
involving the distal interphalangeal joints, carpo-first 
metacarpal joints, and first metacarpal joints.  VA X-rays of 
the wrists showed minimal degenerative changes with slight 
narrowing of the joint space.

At a VA examination in November 2000, the veteran complained 
of pain in his left hand and both elbows.  On examination, 
his hands were normal in appearance, with no swelling or 
deformity.  The joints of the hands were not tender, but the 
veteran complained of soreness at the dorsum of the left 
hand.  Sensation was normal.   There was no evidence of 
carpal tunnel syndrome on either side.  Grip strength was 
poor on both sides.  Finger movements were full.  There was 
no tenderness or swelling of the wrists.  Dorsiflexion of the 
wrists was to 75 degrees and palmar flexion was to 80 
degrees.  There was no swelling or deformity of the elbows.  
Range of motion of the elbows was full from zero degrees 
extension to 145 degrees of flexion.  The pertinent diagnosis 
was history of multiple joint pain, no objective evidence of 
arthritic condition in the hands and elbows.

The examiner reported that he had reviewed the claims file.  
He stated that it was his opinion that there was no evidence 
of weakened movement, excess fatigability, or incoordination 
and there was no history of flare-ups.  He stated that the 
veteran's subjective complaints of pain in the elbows and 
hands had no impact on his employability.  He also reported 
that the veteran's joints showed good range of motion and 
power, and there was no clinical evidence of an inflammatory 
condition in the joints of his elbows and hands.

A VA MRI of the left hand in December 2000 was normal.  The 
veteran refused to undergo VA MRI examinations of his right 
hand or elbows.  

In April 2002, the VA examiner reported that the December 
2000 MRI report did not change his reported findings or 
opinions.

Upon consideration of the medical evidence of record, the 
Board notes that there is no objective finding of any 
limitation of motion of the veteran's elbows and hands and 
that, therefore, compensable evaluations under Diagnostic 
Codes 5003, 5206, 5207, 5215 are not warranted.  However, 
pain in the left hand on use would warrant an evaluation of 
10 percent under the provisions of 38 C.F.R. § 4.59 (2001).  
Without objective evidence of pain on range of motion of the 
elbows or right hand, assignment of compensable evaluations 
under the provisions of 38 C.F.R. § 4.40 (2001) are not 
warranted.  Because no weakness, fatigability, or 
incoordination was found on VA examination in November 2000, 
there is no basis to assign a compensable evaluation under 
the provisions of 38 C.F.R. § 4.45 (2001).  A higher rating 
based on  greater limitation of motion due to pain on use of 
the elbows and right hand, including during flareups, is not 
warranted under DeLuca v. Brown, 
8 Vet. App. 202, 206 (1995) in the absence of any medical 
finding or opinion that such greater limitation of motion 
exists or that there have been flareups.  In sum, there is no 
basis in the record on which to grant an evaluation in excess 
of 20 percent for arthritis of the elbows and hands, and 
entitlement to that benefit is not established.  38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5003, 5206, 5207, 5215 (2001).

As the preponderance of the evidence is against the veteran's 
claim for an evaluation in excess of 20 percent for arthritis 
of the elbows and hands, the benefit of the doubt doctrine 
does not apply.  38 U.S.C.A. § 5107(b) (West Supp. 2002). 


ORDER

Reduction of the evaluation for arthritis of the elbows and 
hands from 20 percent to noncompensable having been improper, 
the appeal on that issue is granted and the evaluation of 20 
percent is restored.

Entitlement to an evaluation in excess of 20 percent for 
arthritis of the elbows and hands is denied.


		
	F. Judge Flowers
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

